There appears no semblance of reversible error upon the trial of this case. The several state witnesses all gave evidence of the finding by them of a still being operated in De Kalb county, and the testimony of witness W. T. Kirk tended directly to connect this appellant with the actual operation of the still in question. Without dispute the evidence disclosed that several gallons of whisky and a large quantity of beer was at the still, and that this appellant and one other person were both arrested there. Defendant admitted his presence at the still, and undertook to explain it by saying he went there to get some whisky. He denied what state witness Kirk testified about his working at the still filling it with beer by the use of a two-gallon bucket. The conflict presented a jury question, and this court entertains the view that, from the evidence as submitted, the jury properly returned the verdict of guilty as charged in the indictment.
There is no merit whatever in appellant's insistence that reversible error prevailed in the court's rulings to which exceptions were reserved.
The trial proceeded throughout without error. The motion for new trial was properly overruled.
Affirmed.